                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

_________________________________________
                                          )
UNITED STATES SECURITIES                  )
AND EXCHANGE COMMISSION,                  )
                                          )
                  Plaintiff,              ) Case No. 17-cv-2251
                                          )
      v.                                  ) Hon. Virginia M. Kendall
                                          )
DANIEL H. GLICK and                       )
FINANCIAL MANAGEMENT                      )
STRATEGIES INC.,                          )
                                          )
                  Defendants,             )
                                          )
      and                                 )
                                          )
GLICK ACCOUNTING SERVICES INC.,           )
EDWARD H. FORTE, and                      )
DAVID B. SLAGTER,                         )
                                          )
                  Relief Defendants.      )
_________________________________________ )


                 SECURITIES AND EXCHANGE COMMISSION’S
           MOTION FOR JUDGMENT OR OTHER RELIEF UNDER RULE 37
                AGAINST RELIEF DEFENDANT DAVID SLAGTER

       The SEC respectfully moves for judgment in light of relief defendant David Slagter’s

recurring failure to serve interrogatory responses as ordered by this Court. See Fed. R. Civ. P.

37(b)(2)(A)(ii), (vi). Slagter has, once again, blown off this Court’s deadline to answer

interrogatories – interrogatories that the SEC served shortly after Labor Day. His non-

compliance is only the latest example of Slagter’s failure to comply with this Court’s Orders.

Slagter has chosen not to follow this Court’s Orders, and it is time for him to bear the

consequences of his decision.
       For the foregoing reasons, and for the reasons stated more fully in the accompanying

Memorandum, the SEC respectfully moves for judgment or other relief against Slagter under

Rule 37(b).



Dated: March 29, 2019                       Respectfully submitted,

                                            /s/ Michelle Muñoz Durk
                                            Jeffrey A. Shank (Shankj@sec.gov)
                                            Michelle Muñoz Durk (Munozdurkm@sec.gov)
                                            U.S. Securities and Exchange Commission
                                            175 W. Jackson Blvd., Suite 1450
                                            Chicago, Illinois 60604-2615
                                            Phone: (312) 353-7390
                                            Fax: (312) 353-7398

                                            Attorneys for Plaintiff
                                            U.S. Securities and Exchange Commission




                                               2
